Citation Nr: 0808062	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed shoulder 
disorder.

2.  Entitlement to service connection for a claimed neck 
disorder.

3.  Entitlement to service connection for a claimed right 
knee disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected scars, residuals of breast reduction 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
December 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and July 2005 rating 
decisions issued by the RO.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During service, the veteran was seen for complaints of neck 
and shoulder pain on multiple occasions, including July 1995, 
November 1996 and April 1997.  Subsequent to service, VA 
treatment records document the veteran's continued complaints 
of neck and shoulder pain.  During her January 2008 Board 
hearing, the veteran also testified as to the continuity of 
her neck and shoulder pain since service.  Despite the 
veteran's in-service symptomatology and continued complaints 
of pain, she has not received a VA examination to date to 
ascertain the nature, extent, and etiology of her claimed 
disorders.  

In this regard, the Board notes McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in which the United States Court of 
Appeals for Veterans Claims (Court) addressed the four 
elements that must be considered in determining whether a VA 
medical examination must be provided as required by 
38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Given the veteran's in-service symptomatology 
and continued complaints of pain, it is the judgment of the 
Board that such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d).

The Board notes that it is well established that the duty to 
assist is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  To that end, the Board is aware 
that the veteran was previously scheduled for neck and 
shoulder examinations in March 2005; but, she failed to 
appear for the examination.  During her January 2008 Board 
hearing, the veteran testified that she never received 
notification of the scheduled examinations.  Given the 
veteran's testimony that she did not receive notification of 
scheduled VA examinations, the Board finds that the veteran 
should be afforded another opportunity to appear for any 
scheduled VA examination.  However, the veteran is reminded 
that if she fails to report for any examinations scheduled in 
the future, no further effort will be expended to assist her 
in this regard and the claim will be evaluated on the 
evidence of record.  

The Board observes that service connection for a right knee 
disorder was denied in a January 2000 rating decision.  In 
June 2000, the veteran expressed initial disagreement with 
this decision and the RO issued a Statement of the Case (SOC) 
concerning this issue in January 2003.  In a statement 
received in March 2003, the veteran submitted a statement 
reporting the history of her right knee disorder and 
expressing continued disagreement with the rating decision.  

In this regard, the Board notes that a properly completed VA 
Form 9, "Appeal to Board of Veterans Appeals," or 
correspondence containing the necessary information will 
constitute a Substantive Appeal.  If the SOC or and any prior 
Supplemental Statements of the Case (SSOC) addressed several 
issues, the Substantive Appeal must either indicate that the 
appeal is perfected as to all the issues or must specifically 
identify the issues appealed.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and SSOC.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 20.302(b).  The Board construes this 
March 2003 statement as a timely filed Substantive Appeal.  

The Board notes that under 38 C.F.R. § 19.31, it is incumbent 
upon the agency of original jurisdiction, here the RO, to 
issue a SSOC following its receipt of new and pertinent 
evidence.  

In the present case, the last SOC concerning the issue of the 
right knee disorder was issued on January 23, 2003.  
Subsequently, the RO has received additional medical 
evidence.  The Board has preliminarily reviewed this evidence 
and finds it is of such significance that it would need to be 
considered in the disposition of the veteran's claim for 
service connection for a right knee disorder.  However, the 
RO never issued an SSOC, concerning the right knee, which 
addressed this additional evidence.  The absence of an SSOC 
constitutes a procedural error requiring a remand to the RO.  
See 38 C.F.R. § 19.9.

Finally, the Board notes that in the January 2000 rating 
decision, the RO granted service connection for scars, 
residuals of breast reduction surgery and assigned a non-
compensable evaluation.  The veteran expressed disagreement 
with this decision in June 2000.  In February 2002, the RO 
assigned an increased 10 percent evaluation for the service-
connected scars, effective June 15, 2000.  Since the increase 
during the appeal did not constitute a full grant of the 
benefit sought, the veteran's claim for an increased 
evaluation for the scars, residuals of breast reduction 
surgery remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993). 

To date, however, no SOC has been issued concerning this 
issue.  It remains incumbent upon the RO to issue a SOC 
addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand. See also 38 C.F.R. § 
19.26 (2004).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding her claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased evaluation 
claim included in this remand, the 
veteran should be notified of the 
following four items necessary to 
substantiate her claim for increased 
evaluation.  First, the claimant must 
provide, or ask the VA to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
Second, if the diagnostic code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life 
(such as a specific measurement or test 
result), the VA must provide at least 
general notice of that requirement to the 
claimant.

Third, the claimant must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes.  Fourth, the notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit, or ask the VA to 
obtain, that are relevant to establishing 
entitlement to increased compensation 
(e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  See 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to all 
treatment received for her claimed 
disabilities.  Based on the response, the 
RO should undertake all indicated action 
to obtain copies of all clinical records 
from any previously un-identified 
treatment source.  The veteran should 
also be informed that she can submit 
evidence to support her claims.  

3.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
neck and shoulder disorder.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current neck and shoulder 
disabilities that at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had their clinical onset 
during her period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  The RO must take appropriate steps to 
issue a SOC concerning the issues of 
entitlement to increased evaluation for 
the service-connected scars, residuals of 
breast reduction surgery.  All indicated 
development should be taken in this 
regard. The veteran should, of course, be 
advised of the time period within which 
to perfect her appeal.  38 C.F.R. § 
20.302(b) (2007).  

5.  After consideration of all the 
evidence, including that evidence added 
to the veteran's claim file since the 
January 23, 2003 SOC, all the veteran's 
claims should be readjudicated.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

